Sharpstein, J.
— This appeal is from an order of the superior court of the county of San Joaquin refusing, overruling, and denying said defendant’s motion and application for a change of the place of trial in said above-entitled action from the county of San Joaquin to the county of Fresno.
If, at the time of the commencement of the action, the defendant resided in the county of Fresno, he was entitled to have the action tried in that county. If not, not. It appears by the record that defendant, in support of his motion, introduced the affidavits of several persons who swore that he resided in Fresno County. The plaintiff, in opposition to the motion, introduced several affidavits in which the affiants swore that defendant resided in Calaveras County. The conflict is apparent, and an order refusing to change the place of trial of an action to the county in which the defendant, claims to reside will not be reversed on appeal if the evidence as to the place of residence of the defendant is *14conflicting. (Hastings v. Keller, 69 Cal. 605; Creditors v. Welch, 55 Cal. 469.)
Order affirmed.
McFarland, J., and De Haven, J., concurred.
Hearing in Bank denied.